Citation Nr: 0823652	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  99-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus.

3.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Veteran represented by:         Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984 and from May to September 1990.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which denied the veteran's claims for service connection.  
The veteran disagreed and timely appealed.

In a January 2004 decision, the Board remanded the claims for 
further evidentiary and procedural development.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's bilateral 
knee condition is unrelated to her active duty service.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's bilateral 
pes planus condition is unrelated to her active duty service.

3.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's low back 
condition is unrelated to her active duty service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).

2.  Service connection for a bilateral foot condition to 
include pes planus is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).

3.  Service connection for a bilateral knee condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that she injured her feet, 
knees and back during her first period of active duty.  
Specifically, she claims she was injured during the last few 
weeks of her basic training when a truck in which she was 
riding collided with a tree.  She was in the back of the 
truck and was injured when the collision caused barrels of 
water to fall on her legs and feet.  She contends that those 
injuries have resulted in her current knee, foot and back 
conditions.

The Board will address first preliminary matters and then 
render opinions on the claims on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, in the January 2004 remand, the Board ordered 
VBA to provide the veteran with notice in accordance with 
38 C.F.R. § 3.159; seek records from a Dr. Parks; notify the 
veteran of alternative forms of relevant evidence; contact 
the National Personnel Records Center (NPRC) to obtain 
service medical records (SMR) and service personnel records 
from the veteran's first period of active duty; schedule the 
veteran for a VA orthopedic examination; and, readjudicate 
the claim.


Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").

In this case, the Board finds that VBA substantially complied 
with the January 2004 order.  In a January 2004 letter, as is 
more fully discussed below, the veteran was informed of VA's 
duties to notify and assist her in establishing her claim, 
and it further notified her that VA needed her written 
consent to have Dr. Parks release health related information 
regarding her.  VBA also sought the veteran's first active 
duty period records from NPRC, and the veteran was scheduled 
for a VA orthopedic examination which occurred in March 2008.  
After the completion of the order, VBA readjudicated the 
claim in an April 2008 supplemental statement of the case.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, VBA provided the veteran, in accordance with 
the January 2004 remand, with notice the information and 
evidence that was necessary to substantiate her claim for 
service connection by informing the veteran that the evidence 
must show that she had an injury in military service or a 
disease that began in or was made worse during military 
service, or there was an event in service that caused an 
injury or disease; she had a current physical or mental 
disability shown by medical evidence; and, that there is a 
relationship between her disability and an injury, disease, 
or event in military service.

In addition, VBA notified the veteran in that reasonable 
efforts would be made to help her obtain evidence necessary 
to support her claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.  
Finally, VBA informed the claimant to submit any evidence in 
her possession that pertained to the claim by presenting the 
veteran with an exhaustive list of evidence, including 
alternative kinds of evidence, which could support her claim. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  In the present appeal, 
the veteran was provided specific notice in a letter dated 
February 2008.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. 
However, the Board notes that VBA has been unable to obtain 
the veteran's SMR and personnel records from her first period 
of active duty between October 1981 and October 1984.  A June 
1999 administrative note to the veteran's claims folder 
indicates that a February 1999 PIES response indicated the 
veteran's records were unavailable; that an April 1999 NPRC 
report indicated they had no records pertaining to the 
veteran; and a May 1999 statement of the veteran who 
indicated that she had attempted to obtain the records for a 
period of years and had been unsuccessful.  The RO concluded 
that a further search would be futile.

After review of the entire record, the Board also concludes 
that further search for the veteran's SMR and personnel files 
from her first period of active duty would be futile.  Cf. 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts 
to obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].  

VBA was able to obtain SMR for the veteran from an Army 
Reserve component, and personnel records from late 1984 to 
1994 were obtained.  In addition, VA medical records and all 
pertinent private medical records identified by the veteran 
are in the claims file and were reviewed by both the RO and 
the Board in connection with this claim.  

The Board finds that VBA has fulfilled the duty to assist the 
veteran in this case, and specifically finds that the 
obligations under 38 C.F.R. § 3.159(c)(2) and (3) have been 
completed.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the record reveals 
that the veteran waived her right to a hearing before a VLJ.  
See veteran's VA Form 9 received October 23, 1999.  


The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus.

3.  Entitlement to service connection for a low back 
condition.

Because the issues present similar evidence and identical 
law, they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306- 
07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54. 



Analysis

Initial matter - missing service medical records

At the outset, the Board again notes that the veteran's 
service medical records from her first active duty period are 
missing. The RO tried to locate the veteran's service 
records, but was not successful. See Hayre, supra.

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule. See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996). Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records. See Cromer v. Nicholson, 9 Vet. App. 215, 217-18 
(2005), aff'd Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006) [there is no "adverse presumption" where records have 
been lost or destroyed while in government control which 
would require VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].

Discussion

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each Hickson element to each issue in turn.



Element (1)

With regard to the claim of entitlement to service connection 
for a bilateral knee condition, the March 2008 VA examiner 
noted that she had reviewed the veteran's VA claims folder, 
examined the veteran and reviewed x-rays taken on the day of 
the examination.  She noted that the veteran complained of 
chronic knee pain which, the veteran contended, was as a 
result of her 1981 injury during service.  The examiner 
concluded that the "veteran has a normal knee examination 
with no limitations at this time . . . normal radiograph of 
bilateral knees."  In other words, there was no diagnosis of 
a bilateral knee condition.  Service connection presupposes a 
current diagnosis of the claimed disability. See Brammer 
supra; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) [service connection may not be granted unless a 
current disability exists]. A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997). Thus, the veteran's 
claim fails on this basis alone.  

With regard to the veteran claim for a bilateral foot 
condition, March 2008 VA examiner found a diagnosis of mild 
pes planus.  Thus element (1) is satisfied as to the claim 
for pes planus.

With regard to the veteran's low back condition, the March 
2008 examiner noted no abnormal sensation; normal range of 
motion was indicated; no limitation to walking was noted; no 
spasm, atrophy, guarding, pain with motion or tenderness was 
noted; and normal lumbar spine x-ray reports were rendered.  
The examiner provided no diagnosis of any back disorder.  
Thus, as above, the veteran's claim fails because there is no 
diagnosed back disorder.  See Brammer, supra.

Element (2)

With regard to the veteran's pes planus claim, the veteran's 
consistent contention has been that during basic training, 
she became unable to continue walking and was told by her 
drill sergeant to ride in the back of a truck carrying water 
barrels. The driver of the truck fell asleep while driving 
and the truck ran off the road and collided with a tree.  The 
water barrels were tossed about the back of the truck and 
some of them crushed her legs and feet.  See veteran's 
statement of November 1998.

As noted, there are no SMR records indicating any complaints 
of injury or medical treatment the veteran may have made or 
received during her first period of active duty service.  
However, the veteran's statements regarding the 1981 incident 
are bolstered to some degree by evidence in the record.  
First, she has submitted the statements of several lay 
witnesses who state that they saw the veteran when she 
returned home on Christmas leave during basic training.  
Witnesses J.S. and S.S. stated in July 1999 statements that 
they met the veteran at a bus station when she returned.  
They stated that she told them of her injuries and they 
observed that she could not wear her uniform shoes.  J.S. 
further stated that she took the veteran to a VA hospital in 
Saginaw, Michigan, where the veteran was treated and 
prescribed medications and crutches.  J.S. stated that the 
veteran was still using crutches when she returned to basic 
training.  Neither J.S. nor S.S. were witnesses to the truck 
accident.

Second, the record contains a copy of a December 1981 medical 
report from the Saginaw, Michigan, VA hospital.  The examiner 
noted that about two weeks earlier the veteran had been in a 
truck "jolting" [accident], and that she later noticed 
swelling of the feet and discoloration of her feet.  The 
report states that an x-ray was "negative for Fx" 
[fracture].  The diagnosis was termed to be "a soft tissue" 
injury of the left foot with possible mild frostbite.  Pain 
medication was prescribed, soaks in hot water, ace wraps and 
crutches as needed were the suggested medical protocol.  A 
December 29, 1989 follow-up note indicates that the veteran's 
"foot" was doing well; that the veteran had low arches and 
assessment was made of a "left ankle sprain."  There was no 
finding of pes planus.  In passing, the Board notes that 
there was no indication of complaints of or treatment of a 
low back disorder or a bilateral knee disorder in the 1981 
medical report.

The Board finds that, providing the veteran with the benefit 
of the doubt, there is sufficient evidence of an in-service 
injury involving the veteran's feet during her first period 
of active duty.

With regard to the veteran's second period of active duty 
from May 1990 to September 1990 a May 1990 physical 
examination reveals that the veteran had "asymptomatic pes 
planus."  The asymptomatic nature of the pes planus is 
bolstered by the May 1990 report of medical history in which 
the veteran indicated she had "no foot trouble."

The evidence thus establishes that the veteran had 
asymptomatic pes planus as she came onto active duty service 
in May 1990, and the issue for the Board to consider is 
whether the veteran's pre-existing asymptomatic pes planus 
condition was aggravated during her second period of active 
duty.  

As noted in the law and regulations section above, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 and 38 C.F.R. 
§§ 3.304, 3.306(b) supra.  In this case, there is no other 
medical evidence of record indicating that the veteran's pes 
planus condition was aggravated during her second active duty 
period.  

The evidence for the period after she left active duty in 
September 1990 begins with a letter dated September 1994 from 
Dr. P.M., O.D., stating that the veteran has a "medical 
problem which requires her to limit physical activity, rest 
and stay off feet."  There is nothing in the letter 
indicating it was a foot problem.  Moreover, in a November 
1994 report of medical examination, the veteran was deemed to 
have normal feet, lower extremities, and spine.  In a 
November 1994 report of medical history, the veteran reported 
that she had bilateral knee swelling, but nothing was stated 
regarding her feet.  The Board further notes the record 
contains a June 1994 physical profile record indicating the 
veteran was to do "no running."  However, the note 
indicates the veteran had breathing problems with hayfever; 
there is nothing indicating her feet were the reason for the 
profile.

To the extent that the veteran contends that she did not note 
her true medical conditions on the medical histories of 
record, the Board observes first that such statements are 
made in the context of a claim for monetary benefits, and 
second that such a contention is essentially an admission 
that she was untruthful in an official document.  Either way, 
the veteran's statements are suspect.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the claimant]; 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].

The Board last notes that the current diagnosis is of mild 
pes planus.  This diagnosis comes 18 years after the 1990 
diagnosis.  There is no evidence that her condition went from 
asymptomatic to mild between May 1990 and September 1990.  In 
fact, a May 2005 VA examiner reported the veteran's bilateral 
foot condition as "shallow plantar arches bilaterally 
without frank pes planus."  Thus, if there has been any 
aggravation of the veteran's condition, the medical evidence 
supports a conclusion that it occurred recently.

Thus, the Board finds that the preponderance of the evidence 
indicates that the veteran's pre-existing, and asymptomatic, 
pes planus condition was not aggravated during her second 
period of active duty, and appeared to be unchanged in 
November 1994.  However, the Board has found that Hickson 
element (2) as to pes planus has been satisfied as to the 
1981 injury during service.

Element (3)

With regard to pes planus, evidence regarding element (3) is 
mixed.  On the one hand, the March 2008 examiner stated that 
the veteran "has pes planus but not acquired while in the 
service."  On the other, the examiner stated:

The veteran's foot condition is as least as likely 
as not (50/50 probability) caused by or a result of 
injury that occurred while in the service.

RATIONALE FOR OPINION GIVEN:  There is 
documentation of a left foot injury in her SMRs 
related to the truck accident.  There are no 
further visits in her C-file regarding her foot 
other than mild pes planus in 1990.  There is no 
indication of a right foot condition.  The veteran 
has not provided any documentation of foot care 
that occurred after service.  Subsequent military 
examinations don't include a foot condition.

The March examiner appears to give two conflicting opinions 
regarding the etiology of the veteran's pes planus.  However, 
a May 2005 VA examiner found without qualification that the 
veteran's foot condition was not related to service.  
Additionally, much of the March 2008 examiner's report quoted 
above supports his first stated conclusion: that there is no 
nexus.  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another. See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998). The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  In this case, the Board is assessing an 
inconsistent opinion but observes that the analysis is 
essentially the same.  The March 2008 examiner stated his 
reasons for his conclusion, but they more convincingly 
support the conclusion that the veteran's pes planus is not 
connected to her active duty:  "there are no further visits 
in her C-file regarding her foot other than mild pes planus 
in 1990; there is no indication of a right foot condition; 
the veteran has not provided any documentation of foot care 
that occurred after service; and subsequent military 
examinations don't include a foot condition."  Accordingly, 
the Board finds that the March 2008 examiner's conclusion 
that the veteran's pes planus is connected to her active duty 
service is not supported by the very facts he cited in the 
context of the report, and the 2005 examiner's opinion is of 
greater probative value because it does not have an internal 
inconsistency.

To the extent that the veteran contends the 1981 injury 
caused her current condition, the Board notes first that in a 
June 1986 report of medical history, the veteran indicated 
that she did not have any concerns or problems with her feet, 
and there is nothing in the record to indicate she has the 
expertise or medical training to render a medical opinion 
regarding the etiology of her pes planus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

In sum, after review of the entire record, the Board finds 
that a preponderance of the evidence supports a conclusion 
that there is no medical nexus evidence connecting the 
veteran's current mild pes planus condition with any event 
during service.

For those reasons, service connection for a bilateral knee 
condition, a bilateral foot condition and a low back 
condition are not warranted.


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a bilateral foot 
disorder to include pes planus is denied.

Entitlement to service connection for a low back condition is 
denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


